       Case 1:19-cv-01959-PAE-SLC Document 30 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEXTER MURRAY,

                                  Plaintiff,
                                                        CIVIL ACTION NO.: 19 Civ. 1959 (PAE) (SLC)
                      -against-
                                                                          ORDER
 PATRICIA MIDDLETON; NEW YORK CITY
 HOUSING AUTHORITY; NEW YORK CITY,

                                  Defendants.

SARAH L. CAVE, United States Magistrate Judge.

       On February 18, 2020, Defendant New York City Housing Authority filed a Motion to

Dismiss Pro Se Plaintiff Dexter Murray’s Second Amended Complaint (ECF No. 12). (ECF No. 22).

On March 3, 2020, Defendant New York City also filed a Motion to Dismiss the Second Amended

Complaint. (ECF No. 25). To date, Mr. Murray has failed to file a response to either motion. Mr.

Murray is directed to file, by Tuesday, June 30, 2020, a response to the motions, including the

reason for his delay, or a letter stating that he does not intend to respond to the motions.

       Chambers mailed a copy of this Order to Mr. Murray and Pro Se Defendant Patricia

Middleton at the addresses below.
         Case 1:19-cv-01959-PAE-SLC Document 30 Filed 06/04/20 Page 2 of 2




Dated:         New York, New York
               June 4, 2020

                                             SO ORDERED



                                             _________________________

                                             SARAH L. CAVE
                                             United States Magistrate Judge
Mailed to:     Dexter Murray
               959 St. Marks Ave.
               Apt. 2-B
               Brooklyn, NY 11213

               Patricia Middleton
               314 West 40th Street
               New York, NY 10018




                                         2
